REASONS FOR ALLOWANCE
Claims 1-8 and 10-20 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: Osawa is taken to be the closest prior art - regarding claims 1-8 and 10-16, although it is known in the art to use sipes with differing widths, there is no particular motivation to modify Osawa to use a different width for the longest and shortest of the plurality of sipes; regarding claims 17-20, Osawa teaches that the rib is in the center of the tire adjacent to main groove 5, rather than adjacent to the main groove 3 and sandwiching the main groove 3 between itself and the outermost side shoulder land portion, and it would not have been obvious to modify Osawa in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	January 24, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 27, 2022